DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to claims 1, 13 and 14 and the arguments presented has overcome the rejections and objection presented in the previous Office Action. Therefore, the Examiner has withdrawn the previously presented rejections and objection in this present Office Action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 1-5, 8-9, 14-16 were rejected as being unpatentable over the disclosures of Yin and claims 10-12 and 17-20 were rejected as being unpatentable over the disclosures of Yin in view of Ohishi. In addition, claims 6-7 and 13 were objected to as depending from a rejected base claims but also indicated as including allowable subject matter. Presently, Applicant has amended independent claims 1 and 14 by incorporating the allowable subject matter of claim 6. Applicant has also rewritten previously objected to claim 13 in independent form to include the recitations of claim 1. These amendments have overcome the previously presented rejections and objection. Moreover, the prior art fails to provide other relevant disclosures which either cure the deficiencies of Yin and/or Ohishi to teach and/or suggest the methods recited in independent claims 1, 13 and 14 as amended or that teach and/or suggest the method of pattering using enhancement of surface adhesion as recited in independent claims 1, 13 and 14 as amended. Therefore, independent claims 1, 13 and 14 and claims 2-12 and 15-20 depending therefrom are allowable. With no outstanding rejections and/or objection remaining, all pending claims are in condition for allowance and the application can issue. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899